ORDER
PER CURIAM.
Plaintiff Farrell G. Jones (Jones) appeals the directed verdict entered in favor of defendant General Motors Corporation and also appeals the judgment entered upon the jury verdict in favor of defendant James L. Sparkman. We affirm. The judgment of the trial court is supported by substantial evidence and is not against the weight of evidence; no error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).